IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                              February 19, 2008
                               No. 06-61097
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

ROBERT C JONES

                                           Plaintiff-Appellant

v.

CHRISTOPHER B EPPS, Commissioner of Mississippi Department of
Corrections; RONALD KING, Superintendent; GLENN SPANN, Administrator

                                           Defendants-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:06-CV-161


Before GARWOOD, GARZA and OWEN, Circuit Judges.
PER CURIAM:*
      Robert C. Jones, Mississippi prisoner # R5912, filed a 42 U.S.C. § 1983
complaint alleging that he was exposed to inhumane conditions of confinement
during his nine-month stint in the South Mississippi Correctional Institution II
Lockdown Unit. He sought injunctive relief as well as monetary damages. The
magistrate judge (MJ) dismissed the complaint with prejudice following an
omnibus hearing on Jones’s claims.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-61097

      Jones argues that the MJ erred in dismissing his case as moot. The MJ
dismissed only Jones’s request for injunctive relief as moot because Jones was
no longer housed in the Lockdown Unit.           Jones has not demonstrated a
reasonable expectation that he will once again be imprisoned in the Lockdown
Unit and subjected to the same conditions. Thus, despite Jones’s contention to
the contrary, his case does not fall within the exception to the mootness doctrine.
See Spencer v. Kemna, 523 U.S. 1, 17-18 (1998).
      Jones argues that the MJ erred in dismissing his complaint on the grounds
that he failed to exhaust his administrative remedies. The MJ’s dismissal in this
regard relied on Jones’s statements made at the omnibus hearing. We cannot
effectively review this issue because Jones has failed to provide a transcript of
the hearing. We therefore dismiss Jones’s appeal. Richardson v. Henry, 902
F.2d 414, 416 (5th Cir. 1990).
      APPEAL DISMISSED.




                                        2